  Case 5:18-cv-00208-FMO-KK Document 48 Filed 08/29/19 Page 1 of 2 Page ID #:354

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           CV 18-0208 FMO (KKx)                                   Date     August 29, 2019
 Title              Samuel Love v. Manuel R. Cardenas, et al.




 Present: The Honorable             Fernando M. Olguin, United States District Judge
                Cheryl Wynn                              Maria Bustillos                     None
                Deputy Clerk                      Court Reporter / Recorder                Tape No.
                Attorney Present for Plaintiff:                              Defendant:
                      Sara Gunderson                                  Manuel Cardenas, pro se
                                                                   Also present: Monica Rodriguez
                                                                   (daughter of Manuel Cardenas)
 Proceedings:                Status Conference


         Case called; no appearance is made on behalf of defendant Margarita Arriaga.

        The court hears from plaintiff’s counsel, Mr. Cardenas and Ms. Rodriguez. An order setting
a settlement conference will issue.




                                                                                      00     :      13
                                                             Initials of Preparer           cw




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                               Page 1 of 1
Case 5:18-cv-00208-FMO-KK Document 48 Filed 08/29/19 Page 2 of 2 Page ID #:355
